

Exhibit 10.16




FIRST MID-ILLINOIS BANCSHARES, INC. INCENTIVE COMPENSATION PLAN


The following is a description of the First Mid-Illinois Bancshares, Inc.
Incentive Plan (the “Plan”).  The Plan provides for payment of annual cash
bonuses to employees selected by the Compensation Committee of the Company’s
Board of Directors (the “Committee”).


The Plan is administered by the Committee.  The Committee has full authority to
select the employees eligible to participate in the Plan and determine the
performance goals pursuant to which bonuses will be paid.  The corporate
performance goal is based on fully diluted earnings per share (“EPS”) and
individual performance goals, if any, are as determined by the Committee in its
discretion.


At the beginning of each year, the Committee establishes (i) the amount of bonus
each participant can receive as a percentage of base salary, (ii) the portion of
the bonus that is based on EPS (the remaining portion, if any, being based on
individual performance goals), (iii) any individual performance goals applicable
to a participant, and (iv) the EPS targets, which determine the amount of bonus
payable, as follows:




Minimum EPS:
The level below which no bonus is payable.
Threshold EPS:
The level at which participants receive 25% of the bonus opportunity based on
the EPS component.
Budget EPS:
The level at which participants receive 60% of the bonus opportunity based on
the EPS component.
Maximum EPS:
The level at which participants receive 100% (which is the maximum) of the bonus
opportunity based on the EPS component.





The Committee has the discretion to pay a prorata bonus amount to reflect
attainment of EPS between these levels.


No bonus will be paid for any year to a participant whose employment with the
Company and affiliates terminates during the year, unless otherwise determined
by the Committee in its discretion.  In all cases, the Committee must approve
final bonus awards and can reduce a bonus payment in its discretion.  The
Committee retains the right to terminate an employee’s participation in the Plan
at any time, in which case no bonus may be paid.  Bonuses will be paid in cash
to participants prior to March 15 following the year for which the bonus was
earned.


The Board may amend or terminate the Plan at any time, without the consent of
participants or approval of stockholders, provided that no amendment or
termination of the Plan shall affect the Company’s obligation to pay any bonus
amount after it has been earned by a participant.
